Citation Nr: 1738244	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  12-34 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for ischemic heart disease associated with herbicide exposure.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. I. Sims, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana that denied service connection for ischemic heart disease.


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran has ischemic heart disease as defined by VA regulations. 


CONCLUSION OF LAW

The criteria for service connection for ischemic heart disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

With respect to the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained, to the extent available.  Additionally, the Veteran was afforded the opportunity to present testimony at a videoconference hearing before the undersigned Veterans Law Judge.  The Veteran, however, did not appear for his hearing, and has not advanced good cause for his absence.  As such, his hearing request is considered withdrawn.

The duty to assist also includes providing an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran was afforded a VA examination in connection with his claim.  Upon review of the evidence, the Board finds that the examination report indicates that the examiner reviewed the Veteran's medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The existing medical evidence of record is therefore adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2015); Barr, 21 Vet. App. 303 (2007).  Neither the Veteran, nor his representative objected to the adequacy of the examination.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

The Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, that the record includes adequate, competent evidence to allow the Board to decide this matter, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II. Service Connection

The Veteran filed a claim for benefits in February 2010 seeking service connection for ischemic heart disease based on herbicide exposure.  The Veteran's claim for service connection was denied in a January 2011 rating decision based on the conclusion that the Veteran's medical records do not indicate treatment or diagnosis of ischemic heart disease.  The Veteran timely appealed asserting that the Agent Orange Act of 1991 provides eligibility for benefits to any Veteran "who set boot in Vietnam."  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110.  Service connection can be established by evidence that shows "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement." 38 C.F.R. § 3.310(a) (2016); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection can also be established on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disease or injury. 38 C.F.R. § 3.310(a).  

Service connection may also be established on a presumptive basis for exposure to certain herbicide agents for Veterans who served in the Republic of Vietnam between January 9, 1962 and May 7, 1975.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  Additionally, VA has determined that specific conditions are associated with herbicide agent exposure, including in pertinent part, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina). 38 C.F.R. § 3.309(e). 

Initially, the Board notes that the Veteran served on active duty in the Republic of Vietnam from September 1969 to November 1970.  Based on the location and period of service, the Veteran is presumed to have been exposed to certain herbicide agents.  However, while ischemic heart disease is a herbicide presumptive disease, the Veteran has not been diagnosed with such.  

The threshold question in any claim seeking service connection is whether the Veteran, in fact, has the disability for which service connection is sought. The Board finds it significant that there is no evidence showing actual diagnosis related to ischemic heart disease.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Veteran's entrance and separation exams are silent for complaints of heart problems or a diagnosis of ischemic heart disease.  

In April 2010, the Veteran was afforded an Agent Orange Registry Examination.  The Veteran was noted to have a medical history of hypertension for the past 10 years; polycythemia vera; and benign skin tumors.  The Veteran denied pulmonary, cardiovascular, and gastrointestinal issues.  The Veteran was diagnosed with hypertension, polycythemia vera and some lipomas (with further diagnosis pending), and dyslipidemia.  There was no finding of ischemic heart disease or other specified forms of heart disease related to herbicide agent exposure.  

In June 2010, the Veteran was afforded a VA examination.  The Veteran denied several heart related symptoms, but did endorse occasional palpitations that vary, which were unrelated to activity or exertion.  The Veteran also denied cardiac illness and surgery.  The examiner found no objective evidence of congestive heart failure such as rales, edema, hepatomegaly, or splenomegaly.  Further, the examiner diagnosed benign essential hypertension, and specifically concluded that there was no evidence of ischemic heart disease.

February 2012 private treatment records describe the Veteran's cardiovascular exam as having a regular rate and rhythm, with no murmurs, gallops, or rubs.  Additionally, private treatment records from 2013 to 2015 indicate normal cardiac function with negatives for "chest pain, claudication and irregular heartbeat / palpitations."  

March 2013 chest x-rays indicate the Veteran's heart size and contour are within normal limits; and his lungs were clear of infiltrate, mass or effusion.

Further, while private hospital records in 2014 and 2016 indicate a medical history consisting of congestive heart failure and a heart attack, respectively, there is no notation, diagnosis, or treatment for ischemic heart disease, and no diagnosis and treatment for other specified forms of heart disease related to herbicide agent exposure.  

In August 2013 and November 2014, the Veteran sought evaluation and treatment at a private hospital.  August 2013 and November 2014 EKG testing indicated normal sinus rhythm, nonspecific T wave abnormality, and an abnormal ECG.  Testing noted no significant change was found.  

A June 2017 Echocardiogram report indicated an abnormal study with borderline "LVH and left atrial enlargement along with mild anterior mitral leaflet prolapse without significant mitral regurgitation."  The report noted the heart was otherwise within normal limits; an excellent ejection fracture was also noted.  The study was noted as consistent with hypertension. 

The Board acknowledges the Veteran's assertion that a Veteran who was physically present in the Republic of Vietnam is eligible for benefits.  However the Board points out that in addition to physical presence, the Veteran must experience a specific disease that has been found to be included in the list of diseases that are presumptively linked to exposure to herbicide agents by VA regulations.  Ischemic heart disease is one of the diseases that is entitled to presumptive service connection, however the Veteran has not been diagnosed with such a condition.  Thus, the Veteran has met only one part of the presumptive rule, presence in the Republic of Vietnam, but does not have a specified heart condition that would allow for a grant of service connection.   

The Board notes that the Veteran is competent to report observable symptomatology, however, the medical evidence of record shows little indication of complaints or symptoms related to a heart condition outside of palpitations in June 2010 and a report of chest pain in August 2013.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Veteran has not demonstrated the medical expertise or training necessary to diagnose ischemic heart disease.

The Board acknowledge that January 2016 private hospital records mention a heart attack, also known as a myocardial infarction, which would qualify for presumptive service connection for herbicide agent exposure.  Similarly, the Board acknowledges that August 2014 private hospital records mention congestive heart failure.  Congestive heart failure (CHF), depending on the etiology of the disease, may or may not qualify for presumptive service connection for herbicide agent exposure.  The Veteran's private hospital treatment records, however, show no treatment for any heart attack or CHF and no indication of when such would have occurred.  Rather, these records include detailed treatment for a pituitary tumor going back to 2013.  

Additionally, VA and private treatment records prior to, and surrounding this same period of time show no indication of a heart attack or CHF, let alone treatment for such.  For example, records from June 2015, a few months prior, show an echocardiogram consistent with hypertension and excellent ejection fracture (method used to diagnose CHF).  Records going back further make no mention of a heart attack or CHF, and note negatives for chest pain, claudication, irregular heartbeat, and palpitations.  Moreover, the June 2010 VA examination specifically found no evidence of congestive heart failure or ischemic heart disease.  While treatment records indicate the Veteran has taken several mediations that can be used to treat and prevent heart failure, such as Diovan and Lopressor, these medications are also used to treat high blood pressure, and without more are not sufficient evidence of a heart attack or CHF.  The medical evidence of record consistently notes treatment for hypertension and is absent for cardiac related treatments such as surgery, rehabilitation, or catheterization.  The RO took reasonable steps to obtain medical evidence, associated provided medical records with the claims file, and neither the Veteran, nor his representative, have provided supplemental medical evidence.  The medical evidence of record weighs against finding that the Veteran has ischemic heart disease or other specified forms of heart disease related to herbicide agent exposure.  

Here, while the evidence notes a history of heart attack, there is never sufficient discussion of treatment to conclude that a heart attack did occur.

For a disability to be service-connected, it must be present at the time a claim for VA disability compensation is filed, or during, or contemporary to the pendency of the claim. McClain v. Nicholson, 21 Vet. App. 319 (2007).  As the medical evidence of record, including private treatment records and the VA examination reports, do not show that the Veteran has been diagnosed with ischemic heart disease or other specified forms of heart disease related to herbicide agent exposure, the Board finds that service connection is not warranted.  Congress has specifically limited entitlement to service connection to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The evidence during or contemporary to the pendency of this claim does not show that it is at least as likely as not that the Veteran has a diagnosis of ischemic heart disease for which service connection can be granted.

Accordingly, the Board finds that the preponderance of the evidence is against a claim for direct, secondary, or presumptive service connection for ischemic heart disease and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for ischemic heart disease is denied.

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


